Citation Nr: 0429248	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  95-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of cervical strain, currently evaluated as 30 
percent disabling.

2. Entitlement to a temporary total rating for the veteran's 
service-connected residuals of cervical strain under the 
provisions of 38 C.F.R. § 4.29 based upon a period of 
hospitalization between July 20 and August 11, 1993.

3. Entitlement to a temporary total rating for the veteran's 
service-connected residuals of cervical strain under the 
provisions of 38 C.F.R. § 4.29 based upon a period of 
hospitalization between November 1 and November 26, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) that denied 
an increased disability evaluation for residuals of cervical 
strain, a temporary total rating for the veteran's service-
connected residuals of cervical strain under the provisions 
of 38 C.F.R. § 4.29 based upon a period of hospitalization 
between July 20 and August 11, 1993, and a temporary total 
rating for the veteran's service-connected residuals of 
cervical strain under the provisions of 38 C.F.R. § 4.29 
based upon a period of hospitalization between November 1 and 
November 26, 1993.  

In July 1994, the veteran submitted her notice of 
disagreement.  In September 1994, the veteran informed the RO 
that she had relocated to Georgia; therefore, jurisdiction 
over the veteran's claim has been transferred to the RO in 
Atlanta, Georgia.  In December 1994, the RO issued the 
statement of the case; at that time, the veteran submitted 
her Substantive Appeal.  The veteran has been represented by 
the Disabled American Veterans throughout this appeal.

The issue of an increased disability rating for residuals of 
cervical strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran was admitted to the Perry Point, Maryland, VA 
Medical Center on July 20, 1993, under the Inpatient Care for 
chronic neck, right shoulder, and arm pain syndrome; she was 
discharged on August 11, 1993.

2. The veteran was admitted to the Perry Point, Maryland, VA 
Medical Center on November 1, 1993, under the Inpatient Care 
for bronchial asthma and for chronic neck and arm pain; she 
was consistently treated for chronic neck and arm pain until 
her discharge date of November 26, 1993.  


CONCLUSIONS OF LAW

1. The criteria for a temporary total rating for the 
veteran's service-connected residuals of cervical strain 
under the provisions of 38 C.F.R. § 4.29 based upon a period 
of hospitalization between July 20 and August 11, 1993, have 
been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.29 
(2003).

2. The criteria for a temporary total rating for the 
veteran's service-connected residuals of cervical strain 
under the provisions of 38 C.F.R. § 4.29 based upon a period 
of hospitalization between November 1 and November 26, 1993, 
have been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
4.29 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that temporary total ratings for her 
service-connected residuals of cervical strain are warranted 
as a result of her hospitalizations at the Perry Point, 
Maryland, VA Medical Center (VAMC) from July 20 to August 11, 
1993 and November 1 to November 26, 1993.  The provisions of 
38 C.F.R. § 4.29 (2003) direct, in pertinent part, that:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-
connected disability for a period in excess of 21 days.

Records show that the veteran was admitted to the Perry Point 
VAMC due to her chronic neck, shoulder, and arm pain.  At 
admission, the history of her chronic neck, right shoulder, 
and arm pain was noted (see hospital report dated on August 
16, 1993).  A July 1993 treatment report shows that the 
veteran was diagnosed with thoracic outlet syndrome; 
according to the report, thoracic outlet syndrome was causing 
her chronic neck, arm, and shoulder pain.  Subsequently, an 
August 5, 1993 treatment report indicated that diagnosing the 
veteran with thoracic outlet syndrome to explain her pain was 
questionable.  An October 1993 VAMC report clarified that the 
veteran was admitted to VAMC for her chronic neck, right 
shoulder and arm pain syndrome; the report did not denote 
thoracic outlet syndrome as a factor.  Moreover, VA 
physician, Dr. Cisneros, stated that the veteran was admitted 
to VAMC for chronic neck, right shoulder and arm pain 
syndrome causing functional impairment of the right upper 
extremity from July 20, 1993 to August 11, 1993; he did not 
note thoracic outlet syndrome as a factor to admission (see 
the undated certificate by Dr. Cisneros).



VA Form 10-0096, Medical Record - Nursing Documentation, 
dated on November 1, 1993, indicates that the veteran was 
admitted to VAMC for a respiratory condition and for neck and 
right arm pain.  A December 1993 hospital report indicates 
that, in the course of her hospitalization, the veteran was 
treated for her neck pain and was triaged to the Baltimore VA 
Orthopedic Service to undergo intensive therapy.  VA clinical 
records dated in November 4 and 19, 1993, reflect that the 
veteran was diagnosed with chronic pain syndrome and was 
treated by the "Spine Clinic."  VAMC treatment records 
dated from November 1, 1993 to November 26, 1993 show that 
the veteran consistently complained of and was treated for 
her neck pain (see records dated in November 2, 8, 9, 12, 20, 
24).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was admitted to VAMC on July 20, 1993, for her 
chronic neck pain.  It was noted that the veteran had a 
history of chronic neck, right shoulder and arm pain 
syndrome.  During her hospitalization, she was treated for 
chronic neck, shoulder, and arm pain.  She was finally 
discharged on August 11, 1993.  Under VA law, a total 
disability rating will be assigned when it is established 
that a service-connected disability has required hospital 
treatment in VA hospital for a period in excess of 21 days.  
In this case, the veteran was admitted and treated for her 
service-connected residuals of cervical strain (i.e., chronic 
neck pain, shoulder, and arm pain) at the Perry Point VAMC 
for a period of 22 days.  Accordingly, a temporary total 
rating for her service-connected residuals of cervical strain 
under the provisions of 38 C.F.R. § 4.29 based upon a period 
of hospitalization between July 20 and August 11, 1993, is 
warranted.

In June 1994, the RO denied a temporary total rating for her 
service-connected residuals of cervical strain under the 
provisions of 38 C.F.R. § 4.29 because a treatment record 
showed that a diagnosis of thoracic outlet syndrome was 
advanced to explain the veteran's neck, shoulder, and arm 
pain.  Subsequent treatment records, however, reflect that 
the diagnosis of thoracic outlet syndrome was tentative.  In 
fact, the discharge summary and the 21-day certificate from 
Dr. Cisneros indicate that the veteran was admitted for 
chronic neck, shoulder, and arm pain; the records do not 
attribute thoracic outlet syndrome as the cause for the 
veteran's hospitalization.  Furthermore, the veteran's 
subsequent medical records are negative for a diagnosis of a 
thoracic outlet syndrome.  Because the veteran was 
hospitalized at the Perry Point VAMC in excess of 21 days for 
her service-connected residuals of a cervical strain, a 
temporary total rating for the veteran's service-connected 
residuals of cervical strain under the provisions of 38 
C.F.R. § 4.29 based upon a period of hospitalization between 
July 20 and August 11, 1993 is granted.

Additionally, VA treatment records show that the veteran was 
admitted to the Perry Point VAMC for bronchial asthma from 
November 1 to November 26, 1993.  The Board observes that VA 
Form 10-0096, Medical Record - Nursing Documentation, dated 
on November 1, 1993 indicates that the veteran was also 
admitted to VAMC for her service-connected residuals of 
cervical strain (i.e., neck and right arm pain).  The 
discharge summary dated in December 1993 indicates that the 
veteran underwent intensive therapy for her service-connected 
residuals of cervical strain throughout the course of 
hospitalization.  

Under VA law, a total disability rating will be assigned when 
it is established that a service-connected disability has 
required hospital treatment in VA hospital for a period in 
excess of 21 days.  In this case, the veteran was admitted 
for her service-connected residuals of cervical strain for 26 
days.  Inasmuch as the veteran was admitted for and treated 
for her service-connected residuals of cervical strain in 
excess of 21 days at the Perry Point VAMC, a temporary total 
rating for the veteran's service-connected residuals of 
cervical strain under the provisions of 38 C.F.R. § 4.29 
based upon a period of hospitalization between November 1, 
1993 and November 26, 1993 is warranted.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issues of a temporary 
total rating for the veteran's service-connected residuals of 
cervical strain under the provisions of 38 C.F.R. § 4.29 
based upon a period of hospitalization between July 20 and 
August 11, 1993 and between November 1 and November 26, 1993.  


ORDER

A temporary total rating for the veteran's service-connected 
hypertension under the provisions of 38 C.F.R. § 4.29 based 
upon a period of hospitalization between July 20 and August 
11, 1993 is granted.  This grant is subject to regulations 
applicable to the payment of monetary awards.

A temporary total rating for the veteran's service-connected 
hypertension under the provisions of 38 C.F.R. § 4.29 based 
upon a period of hospitalization between November 1 and 
November 26, 1993 is granted.  This grant is subject to 
regulations applicable to the payment of monetary awards.


REMAND

A September 2004 VA treatment record reflects that Dr. 
Stephanis, her private neurosurgeon, treats her back 
condition.  Clinical documentation of the cited treatment is 
not of record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).



The veteran was last afforded VA compensation examination in 
April 1995.  VA regulations regarding spine disorder have 
significantly changed since April 1995.  VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that VA compensation examination is required to resolve 
the issue raised by the instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully met.  

2. The RO should request that the veteran provide 
information as to all treatment of her residuals 
of cervical strain, including the names and 
addresses of all health care providers, clinics, 
and hospitals, and the approximate dates of 
treatment.  Upon receipt of the requested 
information and the appropriate releases, the RO 
should contact all identified health care 
providers, clinics, and hospitals, including Dr. 
Stephanis, and request that he/she forward copies 
of all available clinical documentation pertaining 
to treatment of the veteran for incorporation into 
the record.  

3. The RO should then request that copies of all 
VA clinical documentation pertaining to treatment 
of the veteran's residuals of cervical strain 
after April 30, 2004 be forwarded for 
incorporation into the record.  

	4. The RO should then schedule the veteran for VA 
compensation examination which is sufficiently 
broad to accurately determine the current nature 
and severity of her residuals of cervical strain.  
All indicated tests and studies should be 
accomplished and the findings then reported in 
detail.  Send the claims folder to the examiner 
for review.  The examination report should 
specifically state that such a review was 
conducted.  

During the pendency of this appeal, VA 
issued new regulations for evaluating spinal 
and other back disorders, effective 
September 23, 2003.  Therefore, VA 
examination should be conducted in a manner 
that involves a review of the rating 
schedule criteria and regulations for the 
spine, both prior to and as of September 23, 
2003, which is the effective date of the 
revised criteria for evaluating spinal and 
other back disorders.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  

Specifically, the examining physician should 
provide the forward flexion and the combined 
range of motion of the thoracolumbar and the 
cervical spine.  The examiner should note if 
the veteran exhibits unfavorable ankylosis 
of the spine.  

The examiner should also identify the 
limitation of activity imposed by the 
veteran's service-connected residuals of 
cervical strain and any associated pain with 
a full description of the effect of the 
disabilities upon her ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.  


Determinations on whether the veteran 
exhibits pain with use of the spine should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness and 
fatigability should be portrayed in terms of 
the degree of additional range of motion loss 
or ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to the 
impact of the veteran's residuals of cervical 
strain upon her vocational pursuits.  

5. The RO should provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications must be 
associated with the claims folder.  The veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on her claim.  38 C.F.R. 
§ 3.655 (2003).

6. The RO should then readjudicate the veteran's 
entitlement to service connection for residuals of 
cervical strain with express consideration of VAOPGCPREC 
3-2000.  If the benefit sought on appeal remain denied, 
the veteran and her accredited representative should be 
issued a supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered, since the 
issuance of the last SSOC.  The veteran and her 
accredited representative should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



